*102ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW FOR TWO YEARS
During the course of representing a client, the respondent, John W. Combs, committed several violations of the Code of Professional Responsibility of the Commonwealth of Kentucky. A complaint was filed with the Kentucky Bar Association by the client after the respondent was fired as counsel. The respondent cooperated with the Inquiry Tribunal investigation. After the respondent was charged, he requested, and was granted, an extension of time in which to respond to the charges. No response was ever filed.
The respondent has been charged with and found guilty by the Board of Governors of the Kentucky Bar Association of the following violations of the disciplinary rules of the Code of Professional Responsibility. Count I involves a violation of SCR 3.130-1.2(a) and 3.130-1.3; the respondent failed to abide by the objectives set out by the client concerning the litigation and failed to file suit promptly on his behalf. The second count upon which the respondent was found guilty, charged the respondent with failure to maintain communications with the client so as to keep him reasonably informed of the status of a matter in violation of SCR 3.130-1.4(a). The third adjudication of guilt involved SCR 3.130 — 1.16(d) due to the fact that the respondent failed to surrender to the client items which had evidentiary value to the client. Due to the fact that the respondent lied to his client concerning the pendency of a matter, he was also found guilty of a violation of SCR 3.130-8.3(c).
Upon review of this matter, it is the Order of this Court that the respondent be suspended from the practice of law in the Commonwealth of Kentucky for a period of two years from the date of the entry of this Order, as recommended by the Board of Governors. It is further ordered that:
1. Respondent shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as the Supreme Court of Kentucky enters an order reinstating his license to practice law.
2. Respondent shall not file an application for reinstatement for a period of two years from the date of entry of this order.
3. Any application for reinstatement filed by the respondent shall be governed by SCR 3.510, reinstatement in cases of disciplinary suspension, or any subsequent amendment to SCR 3.510. The disciplinary proceeding represented by Kentucky Bar Association, File No. 3714, shall be terminated with the costs to be paid by the respondent in accordance with SCR 3.450(1) and 3.480(3).
4. Respondent shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Respondent shall promptly return all active files to his clients.
5. Respondent shall pay the costs of this proceeding.
It is so Ordered.
*103All concur.
/s/ Robert F. Stephens Chief Justice